Citation Nr: 0614678	
Decision Date: 05/19/06    Archive Date: 05/31/06	

DOCKET NO.  03-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ring finger.  

2.  Entitlement to service connection for arthritis of the 
right hand to include as secondary to service-connected 
residuals of a fracture of the right ring finger.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

Patricia Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in 
July 2002 and March 2005, in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
August 1984 to June 1990, appealed those decisions to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

In this case, service medical records reveal that the 
appellant fractured the proximal fourth metacarpal of his 
right ring finger in service. See service medical records 
dated in April 1985.  He was granted service connection for 
the fracture of his right ring finger in a rating decision 
dated in February 1991; and was assigned a noncompensable 
evaluation effective June 30, 1990.  In this appeal, the 
appellant not only contends that he is entitled to a 
compensable evaluation for his right ring finger disability, 
but also asserts entitlement to service connection on the 
basis that his service-connected finger disability has caused 
arthritis to develop in his right hand. See February 2002 
statement.  As such, he requests service connection for 
arthritis on a secondary basis. Id.  

A preliminary review of the record with respect to the issue 
of entitlement to service connection for arthritis of the 
right hand secondary to service-connected residuals of a 
fracture of the right ring finger discloses a need for 
further development prior to final appellate review.  The 
Board is of the opinion that appropriate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) has not been 
provided to the appellant in regards to this issue; and this 
procedural defect must be addressed prior to final appellate 
review.  Since the appellant's claim of entitlement to an 
increased compensable evaluation for his right ring finger 
disability is inextricably intertwined with his secondary 
service connection claim, an opinion as to the entitlement to 
an increased rating must be deferred until the development 
requested below has been completed.

In regards to the appellant's arthritis claim, the Board 
observes that the appellant was not provided notice of the 
VCAA prior to his July 2002 rating decision.  Rather, the 
RO's first reference of the VCAA was made in a notice letter 
sent with the July 2002 rating decision that denied service 
connection for arthritis of the right hand. See July 2002 
rating decision; August 2002 notice letter.  Although the 
August 2002 notice letter mentioned the VCAA, it did not set 
forth the requirements necessary to prove entitlement to 
service connection on either a direct or a secondary basis. 
See August 2002 notice letter, p. 2.  

In addition to the August 2002 letter, the RO sent the 
appellant a letter in June 2003 that discussed the VCAA.  
While this letter provided the information needed to 
establish entitlement to a service connection claim, it did 
not notify the appellant of what was necessary to establish 
entitlement to service connection on a secondary basis.  In 
addition, the letter improperly and mistakenly informed the 
appellant that new and material evidence was needed in order 
for the RO to consider his arthritis claim, as it appears 
that the appellant submitted a timely Notice of Disagreement 
to the July 2002 rating decision and a timely VA Form 9. See 
September 2002 Notice of Disagreement; May 2003 Statement of 
the Case; June 2003 VA Form 9.  Thus, new and material 
evidence was not needed for review of the appellant's 
arthritis claim.  Since neither the August 2002 nor June 2003 
letters provided the elements necessary to establish 
entitlement to service connection on a secondary basis, the 
Board finds that they are inadequate for the purposes of VCAA 
notification.  This procedural defect must be remedied prior 
to the continuation of this appeal.  

In addition to the foregoing development, the Board observes 
that the appellant's most recent VA examination may be 
insufficient for rating purposes as it indicates that the 
appellant's right ring finger disability may have increased 
in severity.  As such, the appellant should be afforded a new 
orthopedic examination.  In this regard, the claims file 
contains a July 2002 VA examination report that indicates the 
appellant did not have any anatomical defects of the hand; 
his thumb touched the tips of his fingers; and his fingers 
approximated the medial transverse fold of the thumb exactly. 
See July 2002 examination report, p. 1.  The examiner noted 
that the appellant could grasp objects and that his dexterity 
and strength were good. Id.  The appellant was diagnosed with 
arthralgia of the right hand with no loss of function due to 
pain.  X-rays taken at that time were normal. Id.  

During another VA examination in July 2004, the appellant 
reported that he experienced poor grip, experienced pain when 
he made a powerful grip, and his right hand shook when he 
"trie[d] to do something hard." See July 2004 examination 
report, p. 1.  Physical examination revealed that the 
appellant had tenderness over the dorsum of the proximal 
phalanx of the right finger.  The examiner noted that the 
appellant's hand did not have any deformity; his sensation 
was normal; his movements were within the functional range; 
and he did not have tendon deformities.  However, the 
examiner also indicated that the appellant's right hand grip 
was weak; and that the appellant could not bend his ring and 
little finger to make a grip.  He noted that the appellant 
appeared to be demonstrating optimum effort. Id., p. 2. 

In light of the July 2004 examiner's opinion that the 
appellant's right hand grip was weak and that he could not 
bend his ring and little finger to make a grip, the Board 
finds that the appellant should be afforded a new VA 
examination to determine whether there has been a material 
change in his disability. See 38 C.F.R. § 3.327(a).  A remand 
will also allow the RO an opportunity to provide appropriate 
VCAA notice to the appellant regarding the merits of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on his 
part is required.  

Accordingly, this case is REMANDED for the following action:

1. The RO should provide, with respect 
to the appellant's claims of entitlement 
to service connection for arthritis of 
the right hand to include as secondary to 
service-connected residuals of a fracture 
of the right ring finger and an increased 
(compensable) evaluation for residuals of 
a fracture of the right ring finger, 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 

2. The RO should arrange for the 
appellant to be afforded a VA orthopedic 
examination to determine the current 
severity of his right ring finger 
disability.  The appellant's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include consideration 
of any complaints of pain and of 
limitation of motion due to pain.  All 
functional limitations resulting from the 
right ring finger disability are to be 
identified.  The examiner should note 
whether there is ankylosis, pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right ring finger.  The examiner must 
specifically indicate whether the 
impairment due to the service-connected 
residuals of a fracture of the right ring 
finger is analogous to amputation of the 
right finger, or whether there is 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand. Generally see 38 
C.F.R. § 4.71a, Diagnostic Code 5227 
(2005).  The examiner should discuss the 
effect the right ring finger disability 
has upon the appellant's activities (as 
well as the extent and effect, if any, of 
episodes of exacerbation).  The examiner 
must explain the rationale of all 
opinions given.  If no opinion can be 
rendered, an explanation should be set 
forth.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all 
evidence of record.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

